DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4, 8, 12, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US Pub No. 2014/0324615) and Sugaya (US Pub No. 2019/0342454).
	Regarding claim 1, Kulkarni teaches an information processing system comprising:
a plurality of node devices, each of the plurality of node devices being connected to a sensor configured to measure a state of a facility, and being configured to execute a measurement task (See Fig. 1, [0017], and [0037]); and
a gateway device configured to communicate with the plurality of node devices (See Fig. 1, [0017], and [0037]), 
wherein each of the plurality of node devices is configured to add node identification information used to identify the node device, to measurement data acquired in the measurement task, and send the measurement data to the gateway device (See Fig. 1, [0017], and [0025]).
Kulkarni does not teach task identification information used to identify the measurement task executed by the node devices.
Sugaya teaches and task identification information used to identify the measurement task executed by the node devices (See [0037]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Kulkarni’s system to include Sugaya’s task identification to more accurately track and record multiple sensor data streams. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 2, Kulkarni teaches wherein if the gateway device receives the measurement data, the gateway device stores the measurement data to a database (See [0059]).
Claim 5 is rejected with the same reasoning as claim 1.
Claim 6 is rejected with the same reasoning as claim 2.
Regarding claim 9, Kulkarni teaches computer-readable non-transitory recording medium storing a control program that causes & computer to execute the information processing method according to claim 5 (See abstract).
Claim 10 is rejected with the same reasoning as claim 1.
Claim 13 is rejected with the same reasoning as claim 1.
Claim 3, 7, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni and Sugaya as applied to claims above, and further in view of Schantz (US pub No. 2016/0039340).
Regarding claim 3, Kulkarni does not teach at least one of the plurality of node devices is configured to execute another measurement task if a result of one measurement task performed by the at least one of the plurality of node devices satisfies a predetermined condition.
Schantz teaches at least one of the plurality of node devices is configured to execute another measurement task if a result of one measurement task performed by the at least one of the plurality of node devices satisfies a predetermined condition (See [0069]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Kulkarni’s system to include Schantz’s instruction to execute an additional measurement after first satisfying a predetermined condition to conserve power. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claim 7 is rejected with the same reasoning as claim 3.
Claim 11 is rejected with the same reasoning as claim 3.
Claim 16 is rejected with the same reasoning as claim 3.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni, Sugaya, and Maltseff et al.  (US Pub No. 2009/0058634).
	Regarding claim 14, Kulkarni teaches an information processing system comprising:
a plurality of node devices, each of the plurality of node devices being connected to a sensor configured to measure a state of a facility, and being configured to execute a measurement task (See Fig. 1, [0017], and [0037]); and
a gateway device configured to communicate with the plurality of node devices (See Fig. 1, [0017], and [0037]), 
wherein each of the plurality of node devices is configured to add node identification information used to identify the node device, to measurement data acquired in the measurement task, and send the measurement data to the gateway device (See Fig. 1, [0017], and [0025]).
Kulkarni does not teach task identification information used to identify the measurement task executed by the node devices or that the system operates in a manufacturing facility.
Sugaya teaches and task identification information used to identify the measurement task executed by the node devices (See [0037]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Kulkarni’s system to include Sugaya’s task identification to more accurately track and record multiple sensor data streams. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Maltseff teaches operating nodes in a manufacturing facility (See [0005]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Kulkarni’s system to include Maltseff’s manufacturing facility for greater applications that provide effective manufacturing facility monitoring. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claim 15 is rejected with the same reasoning as claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683